ADVISORY ACTION
Response to Amendment
	This is in response to the Amendment After Final dated March 1, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 1 and 4 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/167952 (‘952) in view of Jonsson et al. (“Plasmonic Nanopore for Electrical Profiling of Optical Intensity Landscapes,” Nano Lett. (2013), Vol. 13, pp. 1029−1033).
	Regarding claim 1, WO ‘952 teaches a method for forming a hole with respect to a film, the method comprising: 
• a second step of applying a second voltage which is smaller than the first voltage between the first electrode and the second electrode (= applying an electric potential across the nanopore, where the electric potential has a pulsed waveform oscillating between a high value and a low value) [page 2, lines 30-32], and detecting a value of a current that flows between the first electrode and the second electrode due to the application of the second voltage (= measuring current flowing through the nanopore) [page 2, line 32 to page 3, line 1]; 
• a procedure of repeating the first step and the second step (= this process is repeated until the measured current exceeds a threshold) [page 3, lines 18-19] is stopped when the current value reaches or exceeds a pre-set threshold value (= once the measured current 

exceeds the threshold, the electric potential is removed) [page 3, lines 21-22]], which related to a relationship between a diameter of a hole formed and the current value (= the size of the nanopore is determined based in part on the measured current) [page 3, [0010], and 
• determining that a size of the hole was properly formed when, during the second step, the current associated with the second voltage is stable (= determining size of the 
nanopore based in part on the measured current) [page 3, lines 1-2].
The method of WO ‘952 differs from the instant invention because WO ‘952 does not disclose a first step of, while an insulating film having a near-field light generating element placed thereon is being irradiated with light in an electrolytic solution, or after the film was irradiated with light in the electrolytic solution, or after the film that has been irradiated with light is disposed in the electrolytic solution, applying a first voltage between a first electrode and a second electrode that are installed in the electrolytic solution across the film, wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light.
WO ‘952 teaches the nanopores studied in this disclosure were drilled in 30-nm or 10-nm thick silicon nitride membranes (page 6, lines 20-21). 
While the protocol described here can be applied to solid-state nanopores of various materials fabricated using any method, they are commonly drilled by TEM using previously established protocols. The nanopores used for the experiments described here are drilled by TEM and are typically between 4-nm to 10-nm in diameter. While both 30-nm and 10-nm thick membranes were mounted and conditioned using the protocol set forth below, voltage biases described here refer to those required for 30-nm thick membranes unless otherwise stated. For membranes with different thicknesses, the applied voltage should be adjusted accordingly to generate an electric field in the range of 0.1 - 0.4 volt per nanometer (above the Ohmic limit) inside the nanopore (pages 6-7, [0032]).


	Jonsson teaches that each bowtie antenna consisted of two 30 nm thick equilateral gold triangles with a length of around 60 nm from the tip to the opposite flat side of the triangle. In the final process step, a transmission electron microscope (TEM) was used to locate a bowtie with an approximately 10 nm gap between the triangles, followed by drilling a single 10 nm-in-diameter pore through the SiN membrane at the location of the gap (page 1030, left column, lines 16-22).
Jonsson teaches a first step of, while an insulating film (= silicon nitride (SiN) membranes) having a near-field light generating element placed thereon (= arrays of bowtie nanoantennas on top of these membranes) [page 1030, left column, lines 7-9] is being irradiated with light in an electrolytic solution, or after the film was irradiated with light in the electrolytic solution, or after the film that has been irradiated with light is disposed in the electrolytic solution, applying a first voltage between a first electrode and a second electrode that are installed in the electrolytic solution across the film (=  
    PNG
    media_image1.png
    238
    210
    media_image1.png
    Greyscale
) [page 1030, Fig. 1(a)], wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated 




by irradiated light (= 
    PNG
    media_image2.png
    117
    151
    media_image2.png
    Greyscale
) [page 1030, Fig, 1(b)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘952 with a first step of, while an insulating film having a near-field light generating element placed thereon is being irradiated with light in an electrolytic solution, or after the film was irradiated with light in the electrolytic solution, or after the film that has been irradiated with light is disposed in the electrolytic solution, applying a first voltage between a first electrode and a second electrode that are installed in the electrolytic solution across the film, wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light because WO ‘952 teaches drilling 10-nm diameter solid state nanopores into silicon nitride membranes by TEM using previously established protocols (page 6, lines 19-21 and 26-30), and Jonsson teaches that 10-nm diameter nanopores are drilled into silicon nitride membranes based on a plasmonic nanopore, which combines a single plasmonic gold bowtie nanoantenna positioned on a thin solid-state membrane and a nanopore that is drilled through the membrane at the center of the bowtie antenna (see Figure 1) [page 1029, right column, lines 5-9] located by TEM (page 1030, left column, lines 16-24).
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 4, WO ‘952 teaches the hole formation method further comprising a step of applying a voltage of an inverse polarity from the first voltage between the first step and the second step (= when reapplying relatively high electric potential, the polarity of the electric potential may be reversed to achieve or maintain symmetry in pore geometry) [page 3, lines 19-21].

II.	Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/167952 (‘952) in view of Jonsson et al. (“Plasmonic Nanopore for Electrical Profiling of Optical Intensity Landscapes,” Nano Lett. (2013), Vol. 13, pp. 1029−1033) as applied to claims 1 and 4 above, and further in view of Kuan et al. (US Patent Application Publication No. 2014/0262820 A1).
	WO ‘952 and Jonsson are as applied above and incorporated herein.
Regarding claim 3, the method of WO ‘952 differs from the instant invention because WO ‘952 does not disclose wherein the procedure is performed such that the first voltage becomes greater or the time of application of the first voltage becomes longer in an m-th repetition than in an n-th repetition (where n < m).  
WO ‘952 teaches tuning a nanopore formed in a solid-state membrane (page 2, lines 29-30).
	Kuan teaches nucleating and tuning a nanopore.

The amplitude of the first nucleation voltage pulse in a sequence of ultra-short voltage pulses is set at a starting voltage, VS, and thereafter, the voltage of each subsequent nucleation voltage pulse can be increased or can repeat a previous voltage level. The first voltage pulse is set at a voltage below a minimum voltage that is expected for nucleating a nanopore, e.g., 1 V, and the voltage amplitude of each subsequent pulse can be incrementally increased by a relatively small value, e.g., 1 V or less, such as 100 mV. Between each nucleation voltage pulse application, there is a pause in nucleation voltage pulse application of at least about the duration of the RC time constant for the system, e.g., 10x10-9 seconds (page 4, [0036]).

Referring to FIG. 4B, in such a sequence of tuning voltage pulses, the first tuning voltage pulse has a pulse amplitude, VS, that is similar to the starting amplitude of the first nucleation voltage pulse for nucleating a nanopore. Each subsequent tuning voltage pulse amplitude can be greater than that of previous pulses or can provide consecutive pulses of equal voltage amplitude. Each tuning voltage pulse has a pulse duration, d, that can be the same duration as that of other tuning voltage pulses in the pulse sequence, or that can be a distinct pulse duration. The duration of each tuning voltage pulse can be set to any suitable value. For many applications, it can be preferred that a tuning voltage pulse duration that is no greater than about 0.00001 seconds, or 10x10-6 seconds, and for many applications, is preferably no greater than about 500x10-9 seconds. The duration of each tuning voltage pulse is at least about 100x10-9 seconds to accommodate RC charging in the system across the membrane. With these requirements, each tuning voltage pulse duration is at least about 100,000 times shorter than one second. Each tuning pulse duration can be the same, or can be shorter than prior pulses as a desired nanopore diameter is neared. Each nanopore nucleation pulse and each nanopore tuning pulse can be of the same duration (page 5, [0041]).

The conductance measurement data of FIG. 5 demonstrate that with nucleation and tuning voltage pulses of no more than 250x10-9 seconds in duration, a nanopore is nucleated in a graphene membrane and the nanopore diameter is controllably and precisely enlarged, pulse-by-pulse, to a desired diameter, in this experimental example, 3 nm. The nanopore nucleation is distinctly indicated by measured conductance values after each nucleation voltage pulse, and nanopore diameter increase is clearly correlated to measured conductance values after each tuning voltage pulse. The nanopore fabrication method is demonstrated to reliably produce nanopores while maintaining the mechanical integrity of the membrane material (page 7, [0056]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the procedure described by WO ‘952 with wherein the procedure is performed such that the first voltage becomes greater or the time of 

application of the first voltage becomes longer in an m-th repetition than in an n-th repetition (where n < m) because this would reliably produce nanopores while maintaining the mechanical integrity of the membrane material. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 

RE: REMARKS
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that the statements made in the Office Action are actually incorrect. There is absolutely no passage in Jonsson that teaches “a first step of, while an insulating film having a near-field light generating element placed thereon is being irradiated with light in an electrolytic solution, or after the film was irradiated with light in the electrolytic solution, or after the film that has been irradiated with light is disposed in the electrolytic solution, applying a first voltage between a first electrode and a second electrode that are installed in the electrolytic solution across the film, wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light.” The foregoing language is actually Applicants' claim language, not teachings in Jonsson.
	In response, there is no requirement that the presently claimed features be expressly 

articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Jonsson teaches a first step of, while an insulating film (= a SiN membrane) having a near-field light generating element placed thereon (= a plasmonic Au bowtie nanoantenna) is being irradiated with light (= 
    PNG
    media_image3.png
    242
    251
    media_image3.png
    Greyscale
in an electrolytic solution (=
    PNG
    media_image4.png
    236
    253
    media_image4.png
    Greyscale
; page 1030, line 26: two buffer compartments; and also see Kwok et al. (“Nanopore Fabrication by Controlled Dielectric Breakdown,” PLOS ONE (2014 Mar 21), Vol. 9, Issue 3, pp. 1-6): a 30-nm-thick SiNx membrane in 1 M KCl pH 10 (page 3, Fig. 2)), or after the film was irradiated with light in the electrolytic solution, or after the film that has been 

irradiated with light is disposed in the electrolytic solution (= alternative embodiments), applying a first voltage between a first electrode and a second electrode that are installed in the electrolytic solution across the film (= 
    PNG
    media_image5.png
    141
    115
    media_image5.png
    Greyscale
) [page 1029, right column, lines 3-15; and page 1030, Fig. 1] in which Jonsson’s teachings do read on Applicant’s claim language.
As to “wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light,” the energy for causing the dielectric breakdown of the SiN membrane at a position where the near-field light is generated, by the near-field light generated by irradiation irradiated of the light (= drilling a single 10 nm-in-diameter pore through the SiN membrane at the location of the gap) disclosed by Jonsson (page 1030, left column, lines 22-23) is no different from the “energy” as presently claimed. Thus, since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
Furthermore, the claim limitation of “wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the 

near-field light generated by irradiated light,” is narrative in form and has no connection with the near-field light generating element recited in present claim 1, line 3 or the irradiated light recited in present claim 1, lines 4-6.

	• Applicant states that it should be readily apparent, that there is absolutely no teaching whatsoever in Jonsson of “wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light”.
In response, the energy for causing the dielectric breakdown of the SiN membrane at a position where the near-field light is generated, by the near-field light generated by irradiation irradiated of the light (= drilling a single 10 nm-in-diameter pore through the SiN membrane at the location of the gap) disclosed by Jonsson (page 1030, left column, lines 22-23) is no different from the “energy” as presently claimed. Thus, since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
Furthermore, the claim limitation of “wherein energy required for causing dielectric breakdown of the film is reduced, at a position where the near-field light is generated, by the near-field light generated by irradiated light,” is narrative in form and has no connection with 

the near-field light generating element recited in present claim 1, line 3 or the irradiated light recited in present claim 1, lines 4-6.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lo et al. (“Near-Field Photolithography by a Fiber Probe,” In Proceedings of the 2001 1st IEEE Conference on Nanotechnology. IEEE-NANO 2001 (Cat. No. 01EX516) [2001 Oct 30], pp. 36-39). IEEE) is cited to teach near-field photolithography (page 38, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 6, 2021